Citation Nr: 0932720	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to July 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

In July 2005, the Veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  By 
correspondence dated in July 2009, he was informed that he 
had the right to have another hearing in front of another 
Veterans Law Judge who would decide his case.  

In August 2009, the Veteran responded that he wanted another 
hearing at the RO.  See 38 C.F.R. § 20.717 (2008).  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).  Consequently, the case must be remanded in light of 
this request.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
contact the Veteran in order to schedule 
him for a hearing before a Veterans Law 
Judge, in accordance with his request.  A 
copy of the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, any indicated 
development of adjudication should be 
undertaken.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



